Citation Nr: 0002381	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for chondromalacia of 
the left knee.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1983 to December 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which a regional 
office (RO) denied entitlement to service connection for 
carpal tunnel syndrome, chondromalacia of the left knee, 
defective hearing, and a lumbar spine disorder.

For the reason discussed below, the issues of service 
connection for carpal tunnel syndrome, chondromalacia of the 
left knee, and defective hearing are dismissed.


FINDINGS OF FACT

1.  In a March 1994 rating decision, a RO denied service 
connection carpal tunnel syndrome, chondromalacia of the left 
knee, defective hearing, and a lumbar spine disorder.

2.  The RO notified the appellant of the March 1994 rating 
decision by a letter dated March 24, 1994.

3.  On November 21, 1994, the appellant filed a notice of 
disagreement (NOD) concerning the March 1994 rating decision.

4.  On July 21, 1995, the RO issued a statement of the case 
(SOC) which addressed the issues of service connection for 
carpal tunnel syndrome, chondromalacia of the left knee, 
defective hearing, and a lumbar spine disorder.

5.  The VA Form 9 filed by the veteran in September 1995 
contains no assertions concerning errors of law or fact 
associated with the issues of service connection for carpal 
tunnel syndrome, chondromalacia of the left knee, and 
defective hearing; the veteran did not thereafter file a 
substantive appeal as to any of such issues within 60 days of 
the SOC or within one year of the notice of the rating 
decision.

6.  The record does not contain competent evidence of current 
lumbar spine disability. 

7.  The record does not contain competent evidence of a nexus 
between any current lumbar spine disability and injury or 
disease during the veteran's active service.   


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board concerning 
the issues of entitlement to service connection for carpal 
tunnel syndrome, chondromalacia of the left knee, and 
defective hearing.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1999).

2.  The claim of entitlement to service connection for a 
lumbar spine disorder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 
38 C.F.R. § 20.200 (1999).  An NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1999).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1999).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

On March 24, 1994, a RO notified the veteran of its decision 
denying service connection for bilateral carpal tunnel 
syndrome, chondromalacia of the left knee, bilateral 
defective hearing, and a lumbar spine disorder.  The veteran 
filed a timely NOD in November 1994.  On July 21, 1995, the 
RO furnished her a SOC which addressed the same issues.  The 
RO advised her in an accompanying letter that to perfect her 
appeal she must file a substantive appeal within 60 days or 
within the remainder of the one-year period from the date of 
the letter notifying him of the action he had appealed.  On 
September 19, 1995, the veteran filed a VA Form 9 which 
contained no assertions concerning errors of law or fact 
pertinent to the denial of service connection for carpal 
tunnel syndrome, chondromalacia or the left knee, or 
defective hearing.  No other written communication which 
sufficed as a substantive appeal was received from the 
veteran within 60 days of the SOC or within the year after 
the March 1994 notice of rating decision.

In a letter dated October 26, 1999, the Board informed the 
appellant that the substantive appeal received in September 
1995 did not allege specific errors of law or fact with 
respect to the issues of entitlement to service connection 
for carpal tunnel syndrome, chondromalacia of the left knee, 
and defective hearing.  The Board also informed the appellant 
that pursuant to 38 C.F.R. § 20.203 she was given 60 days 
from the date of the letter to present a written argument or 
to request a hearing to present oral arguments in support of 
her appeal of those issues.  Neither the veteran nor her 
representative has responded.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that it was proper for the Board to dismiss 
the appeal of a veteran who did not file a timely substantive 
appeal and did not request prior to the expiration of the 
time limit for such filing an extension of time within which 
to file a substantive appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  The Court opined that the Secretary was 
correct in arguing that the "formality" of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme which requires the filing of 
both a NOD and a formal appeal.  Id. at 555.

To summarize, with respect to the issues of entitlement to 
service connection for carpal tunnel syndrome, chondromalacia 
of the left knee, and defective hearing, a substantive appeal 
containing allegations of error of fact or law as to such 
issues was not filed in a timely manner.  The appellant was 
so informed and given 60 days to present argument or request 
a hearing but did not respond.  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to those issues.  Accordingly, the Board lacks 
jurisdiction regarding the aforesaid issues.  The claims with 
respect to those issues are dismissed.

II.  Service Connection for a Lumbar Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
lumbar spine disorder is not well grounded.  Although the RO 
did not specifically state that it denied the veteran's claim 
of entitlement to service connection for a low back disorder 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete the application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in March 1994 and in the statement of 
the case.  The discussion below informs the veteran of the 
types of evidence lacking, and which she should submit for a 
well-grounded claim.  Unlike the situation in Robinette, in 
this case the veteran has not advised VA of the existence of 
any particular evidence which, if obtained, would render her 
claim well grounded.

Service medical records show that the veteran was treated on 
many occasions for symptoms of low back pain.  The back 
disorder was variously diagnosed as low back strain, lumbar 
myositis, and lumbosacral instability.  X-rays taken in 
October 1985 showed spondylolysis and spondylolisthesis at 
the level of the fifth lumbar and first sacral vertebrae (L5-
S1).  The same findings were revealed by X-rays taken in 
January, February, and October 1988.  She continued to have 
treatment for complaints of low back pain.  As recently as 
January 1992, she was issued a physical profile which 
prohibited running, aerobics, and heavy lifting.  The 
physician who signed the profile had diagnosed mechanical low 
back pain and questionable disc syndrome.  The claims folder 
does not contain a report of a medical examination conducted 
at or near the time of the veteran's separation from service.

During a VA examination in September 1993, the veteran 
reported that she had had back pain since 1984.  She denied 
any back injury prior to 1985.  She told the examiner that 
she sustained a spontaneous stress fracture of her lumbar 
spine in October 1985.  On examination, her gait and station 
were normal.  She was able to tandem walk and walk on heels 
and toes.  She was able to hop with both feet off the floor 
simultaneously and do a full squat and arise again without 
assistance.  A neurological examination was normal.  No X-ray 
findings were reported.  The examiner reported a diagnosis of 
subjective complaint of low back pain with no impaired 
ambulation.

The veteran and her husband testified in July 1999.  The 
veteran denied have any disability associated with her back 
prior to her service.  She reported that the back disability 
began in 1985.  She stated that she was treated by a 
chiropractor soon after her separation from service and that 
she was currently being treated by a chiropractor.  She 
further testified that she now has constant back pain.  She 
and her husband testified about restrictions in her 
activities which they attributed to a back disorder.

The Board has reviewed the entire record and finds that it 
does not contain any competent medical evidence that the 
veteran has current disability from a back disorder, nor any 
competent medical evidence of a nexus between any such 
disorder and disease or injury she incurred during her active 
military service.  In the absence of evidence that the 
veteran or her husband have the expertise to render medical 
opinions, their assertions that the veteran has current 
disability from a back disorder which is related to a disease 
or injury incurred during active military service are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The first and third elements of the 
Caluza analysis are not satisfied.  Therefore, the Board 
concludes that the claim for service connection for a lumbar 
spine disorder is not well grounded.


ORDER

The appeal of the denial of service connection for carpal 
tunnel syndrome, chondromalacia of the left knee, and 
defective hearing is dismissed.

Service connection for a lumbar spine disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

